          Case 1:17-cr-00124-PAE Document 33 Filed 07/23/21 Page 1 of 2




                              JAMES E. NEUMAN, P.C.
                                          Attorney at Law
                                   100 Lafayette Street – Suite 501
                                    New York, New York 10013
                                                –––
                                        TEL 212-966-5612
                                        FAX 646-651-4559
                                      www.jamesneuman.com
                                     james@jamesneuman.com

                                                       July 23, 2021



BY ECF
Hon. Paul Engelmayer
United States District Judge
Southern District of New York
40 Foley Square
New York, NY 10007

               Re: United States v Robinson, 17 Cr. 124 (PAE)

Your Honor:

               As directed, I am writing to update this Court about the status of my client in the
referenced case regarding the exhaustion of his request for compassionate relief. When I last
communicated with this Court in March, 2021, I reported learning that Mr. Robinson had recently
been transferred to the Oldham County Detention Center and was expected to be sent to a federal
prison within a few weeks. Based upon that same information, Mr. Robinson agreed that it made
sense to hold his motion in abeyance until he had an opportunity to exhaust his administrative
remedies once he arrived at a federal facility.

               Since that communication in March, I have tracked Mr. Robinson’s movements.
Contrary to the information I had received earlier, he actually remained at the Oldham County
Detention Center for several months. In late June, he was then transferred to a private jail in
Mississippi. Finally, just yesterday, Mr. Robinson was transferred to a federal prison: Lewisburg,
USP in Pennsylvania.

               Now that Mr. Robinson is actually at a federal prison, I will endeavor to speak or
meet with him as soon as possible, so as to facilitate the filing of an administrative request for
compassionate relief and, if necessary, then file a motion with this Court. Accordingly, we ask that
this Court extend the stay and deadline for filing a motion for compassionate relief an additional 60
days from the date of this letter.
 Case 1:17-cr-00124-PAE Document 33 Filed 07/23/21 Page 2 of 2




                                          Respectfully submitted,


                                               /s/
                                          James E. Neuman




Granted. Robinson's memorandum in support of his
motion for compassionate release is due September 21,
2021. The Government's opposition is due September
28, 2021. The Court does not invite reply.

SO ORDERED.
                  
            __________________________________
July 23, 2021     PAUL A. ENGELMAYER
                  United States District Judge




                                    -2-
